Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195).
With respect to claim 1, Park et al. disclose a method for designing a material for an aircraft component comprising:
training a neural network to correlate microstructural features of an alloy with material properties of the alloy by at least providing a set of images of the alloy (paragraph 26, The deep learning apparatus 110 builds a prediction model for predicting the steel type and physical property information of the metal according to the microstructure image by deep learning the microstructure image of the metal, the steel type and physical property information of the metal), each of the images in the set of images having varied constituent compositions (paragraph 27, in order to build a prediction model, first, a metal material is prepared under various manufacturing conditions and heat treatment conditions to obtain a sample, and then a microstructure image of the metal material prepare) and at least one patch of corresponding data embedded into the image (paragraph 31, the input microstructure image may include scale information or other text information added when the image is created, and since these information are not related to the physical properties of the sample, deep learning of the microstructure image is), and determining non-linear relationships between the microstructural features and corresponding empirically determined material properties via a machine learning algorithm (paragraph 32, To this end, the image type deep learning module 114 receives the input micro-tissue image and the image type of the image, learns the image type of the micro-tissue image, and the deep learning device 110 provides physical properties for each learned image type. Predictive models can be built to predict information). However, Park et al. do not expressly disclose receiving a set of desired material properties of the alloy for aircraft component; and determining a set of microstructural features capable of achieving the desired material properties of the alloy based on the determined non-linear relationships.
He et al., who also deal with relating structures and materials, disclose a method for receiving a set of desired material properties of the alloy for aircraft component (paragraph 46, A kind of aircraft structure material selection method based on series material performance index of the present invention); and determining a set of microstructural features capable of achieving the desired material properties of the alloy based on the determined non-linear relationships (paragraph 54, Determine whether the selected material meets the requirements of structural design, manufacture, and use. If the selected material meets the requirements of structural design, manufacture, and use, the final material selection for the structure is determined. If the selected material does not meet the requirements of structural design, manufacture, and use, redesign Carry out material selection until the selected material meets the requirements of structural design, manufacturing and use, so as to determine the final material selection of the structure. If the selected material still cannot meet the requirements of structural design, manufacturing and use, change the structural function and design, paragraph 96, Step 7: Select materials, select the most advanced 7475-T7351 aluminum alloy as the primary material to verify various structural design requirements, paragraph 97, Step 8: Determine whether the selected material meets the requirements of structural design, manufacturing and use, paragraph 98, If the selected material meets the requirements of structural design, manufacture, and use, the final material selection of the structure is carried out).
Park et al. and He et al. are in the same field of endeavor, namely composite materials.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving a set of desired material properties of the alloy for aircraft component; and determining a set of microstructural features capable of achieving the desired material properties of the alloy based on the determined non-linear relationships, as taught by He et al., to the Park et al. system, because this improves the material evaluation system and reasonably determines the material selection of the aircraft structure to provide theoretical and method support, thereby improving the economical use of the aircraft under the premise of ensuring flight safety and aircraft technical indicators (paragraph 99 of He et al.).
With respect to claim 10, Park et al. as modified by He et al. disclose the method of claim 1, wherein the set of determined material properties corresponding to each image includes empirically determined data corresponding to each image (Park et al.: paragraph 26, The deep learning apparatus 110 builds a prediction model for predicting the steel type and physical property information of the metal according to the microstructure image by deep learning the microstructure image of the metal, the steel type and physical property information of the metal. In addition, the interface device 120 receives a microstructure image of a metal whose steel type and physical property information is unknown, and acquires steel type and physical property information corresponding to the microstructure image input from the prediction model).
With respect to claim 11, Park et al. as modified by He et al. disclose the method of claim 1, wherein each image includes at least one non-quantifiable material state (Park et al.: paragraph 31, the input microstructure image may include scale information or other text information added when the image is created, and since these information are not related to the physical properties of the sample, deep learning of the microstructure image is).
With respect to claim 12, Park et al. as modified by He et al. disclose a system (Park et al.: paragraph 49, Referring to FIG. 3 , an illustration of a system 1000 including a computing device 1100 configured to implement one or more embodiments described above is shown) for automatically determining microstructural features comprising: a computer system having an image set input (Park et al.: paragraph 53, Here, the input device(s) 1140 may include, for example, a keyboard, mouse, pen, voice input device, touch input device, infrared camera, video input device, or any other input device, or the like), each image in the image set input included embedded non-visual data, and a memory and a processor (Park et al.: paragraph 51, The computing device 1100 may include at least one processing unit 1110 and a memory 1120), the memory storing instructions for operating a neural network (Park et al.: paragraph 52, The storage 1130 may store computer readable instructions for implementing one or more embodiments disclosed herein, and other computer readable instructions for implementing an operating system, an application program, and the like), wherein the neural network is trained to execute the method of claim 1; see rationale for rejection of claim 1; and
an output configured to output the determined set of microstructural features (Park et al.: paragraph 53, Further, the output device(s) 1150 may include, for example, one or more displays, speakers, printers, or any other output device, or the like).
With respect to claim 15, Park et al. as modified by He et al. disclose the computer system of claim 14 for executing the method of claim 11; see rationale for rejection of claim 11.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195) and further in view of Rabinkin (U.S. Patent No. 6,165,290).
With respect to claim 2, Park et al. as modified by He et al. disclose the method of claim 1. However, Park et al. as modified by He et al. do not expressly disclose manufacturing an alloy having the determined set of microstructural features.
	Rabinkin, who also deals with structures and materials, discloses a method for manufacturing an alloy having the determined set of microstructural features (column 4, lines 43-51, FIG. 3 is an SEM micrograph of an iron-chromium-aluminum-based joint made using a filler metal which contains 5 wt. % palladium and was manufactured according to the present invention, the micrograph depicting the same beneficial basic features of the joint microstructure as that shown in FIG. 2 but containing a substantially larger amount of the AlPd phase (at empty arrows)).
Park et al., He et al., and Rabinkin are in the same field of endeavor, namely composite materials.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of manufacturing an alloy having the determined set of microstructural features, as taught by Rabinkin, to the Park et al. as modified by He et al. system, because there remains a need in the art for improved brazing filler materials suitable for brazing superalloys and iron-chromium-based alloys at high temperatures that can withstand a service in high temperature and highly oxidizing environments under high stresses for a long time (column 2, lines 53-57 of Rabinkin).
With respect to claim 3, Park et al. as modified by He et al. and Rabinkin disclose the method of claim 2, further comprising manufacturing the aircraft component using the alloy having the determined set of microstructural features (Rabinkin: column 8, lines 16-19, Alloys produced in accordance with the invention are particularly suited for the brazing of turbine parts and air and space craft structures used in aircraft industries and power plant).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195) and further in view of Staelin et al. (U.S. PGPUB 20040260662).
	With respect to claim 4, Park et al. as modified by He et al. disclose the method of claim 1. However, Park et al. as modified by He et al. do not expressly disclose each image in the set of images is an upscaled RGB (Red-Green-Blue) image.
	Staelin et al., who also deal with image data, disclose a method wherein each image in the set of images is an upscaled RGB (Red-Green-Blue) image (paragraph 86, An input image 640 is given as an RGB representation. The input image 640 is upscaled by pixel replication 642).
Park et al., He et al., and Staelin et al. are in the same field of endeavor, namely input images.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein each image in the set of images is an upscaled RGB (Red-Green-Blue) image, as taught by Staelin et al., to the Park et al. as modified by He et al. system, because the neural network can be applied to color images in several ways (paragraph 84 of Staelin et al.), which includes RGB images.
	With respect to claim 14, Park et al. as modified by He et al. and Staelin et al. disclose the computer system of claim 12 for executing the method of claim 4; see rationale for rejection of claim 4.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195), Staelin et al. (U.S. PGPUB 20040260662), and further in view of Baum et al. (U.S. PGPUB 20180285678).
	With respect to claim 5, Park et al. as modified by He et al. and Staelin et al. disclose the method of claim 4. However, Park et al. as modified by He et al. and Staelin et al. do not expressly disclose each image in the set of images includes a training data region, and wherein the training data region includes a centroid of the image.
	Baum et al., who also deal with image data, disclose a method wherein each image in the set of images includes a training data region, and wherein the training data region includes a centroid of the image (paragraph 104, the convolutional layer processing begins with the kernel 82 and corresponding centroid 88 placed on pixels in the more valuable portion of the image. In this example, the 3×3 kernel 82 moves in a spiral fashion over the pixels of the image as shown in the arrows 84 showing the path of the kernel).
Park et al., He et al., Staelin et al., and Baum et al. are in the same field of endeavor, namely input images.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein each image in the set of images includes a training data region, and wherein the training data region includes a centroid of the image, as taught by Baum et al., to the Park et al. as modified by He et al. and Staelin et al. system, because the attention placed on the pixels of the image is not uniform across the entire input domain but rather is drawn to one or more centers of mass (i.e. areas of emphasis or focus) having the most interesting ‘action’ (paragraph 105 of Baum et al.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195), Staelin et al. (U.S. PGPUB 20040260662), Baum et al. (U.S. PGPUB 20180285678), and further in view of Muriel et al. (FR 2894452).
With respect to claim 6, Park et al. as modified by He et al., Staelin et al., and Baum et al. disclose the method of claim 5. However, Park et al. as modified by He et al., Staelin et al., and Baum et al. do not expressly disclose the training data region is a portion of the image including 80% of the image closest to the centroid.
Muriel et al., who also deal with image data, disclose a method wherein the training data region is a portion of the image including 80% of the image closest to the centroid (page 7, paragraph 226, In general, this region of interest can be placed in the center of the image and occupy at least approximately 10 to approximately 90% of the total surface of the image, in particular at least approximately 20 to approximately 80 %, in particular at least from approximately 30 to approximately 70%, and more particularly approximately 60% of the total surface of the image).
Park et al., He et al., Staelin et al., Baum et al., and Muriel et al. are in the same field of endeavor, namely input images.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the training data region is a portion of the image including 80% of the image closest to the centroid, as taught by Muriel et al., to the Park et al. as modified by He et al., Staelin et al., and Baum et al. system, because the term "region of interest" is intended to denote a selection of an area of the image in which it is possible to carry out visual observations and/or measurements of the intrinsic properties, in particular such as previously defined, without these observations and/or these measurements being affected by edge effects due to optical aberrations (page 6, paragraph 226 of Muriel et al.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195), Staelin et al. (U.S. PGPUB 20040260662), Baum et al. (U.S. PGPUB 20180285678), and further in view of Ogino et al. (U.S. PGPUB 20200175675).
	With respect to claim 7, Park et al. as modified by He et al., Staelin et al., and Baum et al. disclose the method of claim 5. However, Park et al. as modified by He et al., Staelin et al., and Baum et al. do not expressly disclose the at least one patch is contained outside of the training data region.
	Ogino et al., who also deal with image data, disclose a method wherein the at least one patch is contained outside of the training data region (paragraph 56, The patch applied to the blank may be, for example, a patch that cannot be clustered, or may be the image data in a region outside a region of interest (ROI)).
	Park et al., He et al., Staelin et al., Baum et al., and Ogino et al. are in the same field of endeavor, namely input images.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one patch is contained outside of the training data region, as taught by Ogino et al., to the Park et al. as modified by He et al., Staelin et al., and Baum et al. system, because the entire processing time can be reduced by omitting CNN process for a portion having no feature or a portion outside the region of interest in the image (paragraph 58 of Ogino et al.).

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195), Staelin et al. (U.S. PGPUB 20040260662), Baum et al. (U.S. PGPUB 20180285678), Ogino et al. (U.S. PGPUB 20200175675), and further in view of Takagi et al. (U.S. PGPUB 20090310864).
	With respect to claim 8, Park et al. as modified by He et al., Staelin et al., Baum et al., and Ogino et al. disclose the method of claim 7. However, Park et al. as modified by He et al., Staelin et al., Baum et al., and Ogino et al. do not expressly disclose the at least one patch is contained within a blank region of the image.
	Takagi et al., who also deal with image data, disclose a method wherein the at least one patch is contained within a blank region of the image (paragraph 134, as shown in FIG. 20D, the original image 20 may be preserved by placing it in the repeating pattern frame 28, and the patch images may be placed in the order indicated by the arrow from the upper left of the vacant portion).
Park et al., He et al., Staelin et al., Baum et al., Ogino et al., and Takagi et al., are in the same field of endeavor, namely input images.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one patch is contained within a blank region of the image, as taught by Takagi et al., to the Park et al. as modified by He et al., Staelin et al., Baum et al., and Ogino et al. system, because this would preserve the original image by displaying the image beside the patch.
	With respect to claim 13, Park et al. as modified by He et al., Staelin et al., Baum et al., Ogino et al., and Takagi et al. disclose the computer system of claim 12 for executing the method similar to claim 8; see rationale for rejection of claim 8.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20200080391) in view of He et al. (CN 105523195) and further in view of Shibahara et al. (U.S. PGPUB 20200331102).
	With respect to claim 9, Park et al. as modified by He et al. disclose the method of claim 1, wherein the empirically determined material properties include yield strength (Y) (Park et al.: paragraph 43, The inventor performed heat treatment under three conditions using TRIP steel, which is a kind of ultra-high tensile steel for automobiles, and measured the tensile strength, yield strength, and elongation of the heat treated trip steel). However, Park et al. as modified by He et al. do not expressly disclose material properties include Young's modulus (E), Poisson's ratio, and a thermal-elastic strain (ms).
	Shibahara et al., who also deal with structures and materials, disclose a method wherein material properties include Young's modulus (E), Poisson's ratio, and a thermal-elastic strain (ms) (paragraph 87, a variety of types of data necessary for the FEM thermal-elastic-plastic analysis performed in displacement/stress computation unit 220 is input to input unit 110. As an example, in addition to the above data, data is received such as temperature dependence of material constants (Young's modulus, yield stress, Poisson's ratio, linear expansion coefficient, work hardening coefficient, etc.), selection of various models (hardening rule, yield condition, creep, phase transformation, geometric linearity/non-linearity, etc.), a mechanical boundary condition, a geometric boundary condition, an analysis condition (element type, etc.)).
Park et al., He et al., and Shibahara et al. are in the same field of endeavor, namely composite materials.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein material properties include Young's modulus (E), Poisson's ratio, and a thermal-elastic strain (ms), as taught by Shibahara et al., to the Park et al. as modified by He et al. system, because this would account for real-world material conditions.
	With respect to claim 16, Park et al. as modified by He et al. and Shibahara et al. disclose the method of claim 12 for executing the method of claim 9; see rationale for rejection of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20210063376 to Li et al. for a method of training a neural network relating micro-structures to materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/7/22